DETAILED ACTION
The present application is a 371 national stage entry of PCT/US2019/026362.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: typographical errors.  Applicant’s Specification, filed February 7, 2020, recites “formaldhyde” in various paragraphs.
Appropriate correction is required.

Claim Objections
Claims 6, 15, and 20 are objected to because of the following informalities:  typographical errors.  Claims 6, 15, and 20 recite the limitation “formaldhyde” in line 3 of each respective claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-7, 10-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller et al. (US 2016/0264842).
Claim 1. Miller discloses A method for cementing ([0045]; [0061]), the method comprising: providing a suspension of elastomer particles comprising: 5elastomer particles ([0021] – [0027] “alkali-swellable latex”; [0054] “elastomeric polymers”), an aqueous fluid ([0043]), a viscosifier ([0052]), a surfactant ([0045]), and a clay-based stabilizer ([0046]); 10combining the suspension with a cement slurry to form a cement composition ([0045]; [0061]); wherein the cement slurry comprises a cement and a base fluid ([0045]); introducing the cement composition into a wellbore penetrating a subterranean formation ([0061]); and allowing the cement composition to set in the wellbore ([0061]).  
Claim 2. Miller discloses The method of claim 1, wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene 20rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0054]).  
Claim 3. Miller discloses The method of claim 1, wherein the viscosifier is selected from the group consisting of diutan gum, welan gum, gellan gum, cellulose derivatives, copolymers of 2-acrylamido-2- methyl propane sulfonate and acrylamide, polyvinyl alcohol, polyvinylpyrrolidones, and any 25combination thereof ([0052]).  
Claim 4. Miller discloses The method of claim 1, wherein the clay-based stabilizer is selected from the group consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, smectite, hectorites, synthetic versions thereof, and any combination thereof ([0046]).  
Claim 6. Miller discloses The method of claim 1, wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol, triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldhyde condensate, a fatty acid amine condensate, and any combination thereof ([0045]).  
Claim 7. Miller discloses The method of claim 1, wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement 10kiln dust, Sorel cement, and any combinations thereof ([0045]).  
Claim 10. Miller discloses A suspension of elastomer particles comprising: 20elastomer particles ([0021] – [0027] “alkali-swellable latex”; [0054] “elastomeric polymers”), an aqueous fluid ([0043]), a viscosifier ([0052]), a surfactant ([0045]), and a clay-based stabilizer ([0046]).  
Claim 11. Miller discloses The suspension of claim 10, wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene 30rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0054]).  
Claim 12. Miller discloses The suspension of claim 10, wherein the viscosifier is selected from the group consisting of diutan gum, welan gum, gellan gum, cellulose derivatives, copolymers of 2- 33WO 2020/209831PCT/US2019/026362 acrylamido-2-methyl propane sulfonate and acrylamide, polyvinyl alcohol, polyvinylpyrrolidones, and any combination thereof ([0052]).
Claim 13. Miller discloses The suspension of claim 10, wherein the clay-based stabilizer is selected from the group 5consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, smectite, hectorites, synthetic versions thereof, and any combination thereof ([0046]).  
The suspension of claim 10, wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldhyde condensate, a fatty acid amine condensate and any 15combination thereof ([0045]).  
Claim 16. Miller discloses A cement composition comprising the suspension of claim 10 ([0045]; [0061]), wherein the cement composition further comprises a cement and a base fluid ([0045]); and wherein the cement is selected from the group consisting of Portland cement, pozzolan cement, gypsum cement, high-20alumina-content cement, slag cement, silica/lime cement, fly ash, silica fume, metakaolin, granulated blast furnace slag, calcined shale, opaline shale, pumice, pumicite, diatomaceous earth, volcanic ash, tuft, cement kiln dust, Sorel cement, and any combinations thereof ([0045]).  
Claim 17. Miller discloses A system for cementing (Figs. 1-2; [0045]; [0061]), the system comprising: 2530a suspension of elastomer particles comprising: 20elastomer particles ([0021] – [0027] “alkali-swellable latex”; [0054] “elastomeric polymers”), an aqueous fluid ([0043]), a viscosifier ([0052]), a surfactant ([0045]), and a clay-based stabilizer ([0046]); a cement slurry comprising: a cement, and a base fluid ([0045]); 34WO 2020/209831PCT/US2019/026362 mixing equipment (134) configured to mix the cement slurry and the suspension of elastomer particles to provide a cement composition ([0067]); a pump (120, 128) fluidly coupled to a tubular (130) extending into a wellbore (116) penetrating a subterranean formation (118), wherein the tubular is configured to circulate or otherwise convey the cement 5composition in the wellbore ([0061]).  
Claim 18. Miller discloses The system of claim 17, wherein the elastomer particles are selected from the group consisting of styrene butadiene, natural rubber, nitrile rubber, butyl rubber, ethylene propylene diene rubber, ethylene propylene rubber, chlorinated polyethylene rubber, polyurethane rubber, 10polyisoprene rubber, polybutadiene rubber, polyisobutylene rubber, acrylonitrilebutadiene rubber, acrylonitrile-styrene-butadiene rubber, and any combination thereof ([0054]).  
The system of claim 17, wherein the clay-based stabilizer is selected from the group consisting of magnesium silicate clay, bentonite, sepiolite, attapulgite, phyllosilicates, 15smectite, hectorites, synthetic versions thereof, and any combination thereof ([0046]).  
Claim 20. Miller discloses The system of claim 17, wherein the surfactant is selected from the group consisting of ethoxylated nonylphenol triethanolamine, polyethylene glycol, polypropylene glycol, sulfonated acetone formaldhyde condensate, a fatty acid amine condensate and any 20combination thereof ([0045]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US 2016/0264842) in view of Boul et al. (US 2014/0090843).
Claim 5. Miller discloses The method of claim 4.  Miller does not disclose wherein the clay-based stabilizer is a synthetic magnesium silicate clay selected from the group consisting of lithium magnesium sodium silicate, lithium magnesium sodium fluorosilicate, and any combination thereof.  However, Boul teaches cement compositions and methods, wherein the cement composition may comprise synthetic smectites which are similar to natural clay, such as sodium lithium magnesium silicates, to aid in stabilization of the set-delayed cement composition ([0016]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in 
Claim 8. Miller discloses The method of claim 1.  Miller does not explicitly recite the limitation: wherein the elastomer particles are not dry blended with the cement or any dry cement additives.  However, Boul teaches that the synthetic smectite clay particles may swell in water, and that they may be added to the cement compositions as liquid additives or a dry powder ([0016]).  Moreover, it would have been an obvious matter of design choice to one of ordinary skill in the art, before the effective filing date, based on a finite number of predictable solutions to utilize liquid and/or dry swellable components within the cement composition based on the intended and/or desired use.
Claim 159. Miller discloses The method of claim 1.  Miller discloses that the sealant composition may comprise retarders, set accelerators, and combinations thereof ([0045]) and may be stored, reconditioned, and/or regulated until added to a wellbore treatment fluid ([0067]), but Miller does not explicitly disclose further comprising storing the suspension of elastomer particles for a time of at least one day prior to combing the suspension with the cement slurry; wherein the suspension of elastomer particles is not mixed during the storage time.  Boul also teaches that the set-delayed cement composition may comprise accelerators and/or retarders and have a delayed set time in that they remain in a pumpable fluid state for at least 1 day ([0011] – [0012]; [0027]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the cement composition in Miller with components and/or concentrations to optimize the set-delay, as taught by Boul, such that the composition is not activated to form a hardened mass until a desired time ([0028]).
Claim 14. Miller discloses The suspension of claim 13.  Miller does not disclose wherein the clay-based stabilizer is a synthetic magnesium silicate clay selected from the group consisting of lithium magnesium sodium silicate, lithium 10magnesium sodium fluorosilicate, and any combination thereof.  However, Boul teaches cement compositions and methods, wherein the cement composition .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Badalamenti et al. (US 2008/0017376).
Badalamenti discloses a treatment fluid, such as a cement composition, comprising a swellable elastomer ([0028] – [0044]; [0054] – [0058]), wherein the cement composition comprises a cement, an aqueous fluid, and swellable elastomer 5([0018]; [0029]), as well as additional additives, such as weighting agents, surfactants, and viscosifying agents ([0042]).  Badalamenti further discloses highly swelling clay minerals, such as sodium bentonite ([0018]).10

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystal J. Lee whose telephone number is (571)272-6242. The examiner can normally be reached M-F from 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CRYSTAL J. LEE/Primary Examiner, Art Unit 3674